In a proceeding pursuant to article 78 of the CPLR by Thomas Stacklum to compel reinstatement to his position of patrolman in the employ of the City of Newburgh, the appeal is from an order of the Supreme Court, Orange County, dated March 22, 1972, which directed that the City of Newburgh pay to petitioner his salary from February 19,1972, and to continue payment of his salary until (1) a final determination of administrative charges against him, under which an administrative hearing had been noticed, pursuant to section 75 of the Civil Service Law, or (2) his conviction upon an indictment which had been returned against him, if conviction should result, which would require vacation of petitioner’s office, pursuant to section 30 (subd. 1, par. e) of the Public Officers Law. Order modified, on the law, by adding thereto a provision that there be deducted from said payment any amounts petitioner may have earned during such period commencing February 19, 1972, and proceeding remanded to Special Term for a hearing and determination on the issues of the net amounts to be *760paid petitioner and thereafter the making of an appropriate order. As so. modified, order affirmed, without costs (see Matter of Maurer v. Cappelli, 42 A D 2d 758). Rabin, P. J., Hopkins, Munder, Martuscello and Shapiro, JJ., concur.